IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JUSTIN MEREDITH CORLISS,                 : No. 116 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
MONROE COUNTY COURT OF                   :
COMMON PLEAS,                            :
                                         :
                   Respondent            :




                                      ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.